Case: 20-30479       Document: 00515713309            Page: 1      Date Filed: 01/20/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                              January 20, 2021
                                      No. 20-30479                              Lyle W. Cayce
                                                                                     Clerk

   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Anthony Lewis, Jr.,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                                No. 2:19-CV-13422


   Before Higginbotham, Smith, and Oldham, Circuit Judges.
   Per Curiam:*
          Anthony Lewis, Jr., federal prisoner # 34190-034, moves for a certifi-
   cate of appealability (“COA”) from the denial of his 28 U.S.C. § 2255
   motion challenging his guilty plea to possessing with intent to distribute a
   mixture or substance containing a detectable amount of heroin. He maintains
   that, but for his trial counsel’s failure fully to inform him of allegations against


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-30479      Document: 00515713309          Page: 2   Date Filed: 01/20/2021




                                    No. 20-30479


   one of the arresting special agents, he would have gone to trial instead of
   accepting a plea agreement. That failure to inform him, Lewis avers, consti-
   tuted ineffective assistance of counsel.
          To obtain a COA, Lewis must make a “substantial showing of the
   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To satisfy that bur-
   den, he must show that “reasonable jurists would find the district court’s
   assessment of the constitutional claims debatable or wrong,” Slack v.
   McDaniel, 529 U.S. 473, 484 (2000), or that the issues he presents “are ade-
   quate to deserve encouragement to proceed further,” Miller-El v. Cockrell,
   537 U.S. 322, 327 (2003).
          Because Lewis has not made the requisite showing, his motion for a
   COA is DENIED. We have no need to reach the question whether the dis-
   trict court erred by denying an evidentiary hearing. See United States v.
   Davis, 971 F.3d 524, 534–35 (5th Cir. 2020).




                                          2